Case 7:20-cr-00031-VB Document 30 Filed 09/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
 

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
paceman 20-GR-31-~--{VB){)... :
EDUARDO TALENTINO, ! BOCUMENT
ELECEMONICALLY oe
Defendant(s). Ahh
Defendant EDUARDO TALENTINO __- hereby voluntar

 

participate in the following proceeding via_X__ videoconferencing or _X__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note:. If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

 

 

 

 

 

a
Ly Vo “
/s/ Eduardo Talentino Lf
Defendant’s Signature Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
_ EDUARDO TALENTINO JASON SER
Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or IL conferencing technology.
q 3 | 1 (uf

Date | U.S. District Judge/¥-S-Magistratedudge
